                      Case 1:20-cr-00290-KPF Document 16 Filed 10/08/20 Page 1 of 1




         October 8, 2020                                                          MEMO ENDORSED
         Via ECF & Email

         The Honorable Katherine P. Failla
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007

                         Re:    United States v. Dominick Lewis, 20 Cr. 290 (KPF)

         Dear Judge Failla:

         I represent Mr. Lewis in the above-captioned matter. I write to respectfully request a thirty-day
         adjournment of the conference currently scheduled for October 16, 2020. This is the first request
         for an adjournment of this conference. The government has no objection to this request. If our
         request is granted, I further request that the Court exclude time under the Speedy Trial Act until
         the date of the conference. I believe that such an exclusion would be in the interests of justice as
         it will permit additional time for me to confer with Mr. Lewis concerning the plea offer extended
         by the government.

         I thank the Court for its consideration.

         Respectfully submitted,
                /s/

         Valerie A. Gotlib


         cc:    all counsel of record (via ECF)


Application GRANTED. The conference scheduled for October 16, 2020, is hereby
adjourned to November 16, 2020, at 9:00 a.m., with a backup time of 11:00 a.m.
It is further ORDERED that time is excluded under the Speedy Trial Act between
October 16, 2020, and November 16, 2020. The Court finds that the ends of
justice served by excluding such time outweigh the interests of the public and
the defendant in a speedy trial because it will permit defense counsel to
continue to review discovery and prepare any pretrial motions and permit the
parties to consider a pre-trial disposition.

Dated:         October 8, 2020                                                     SO ORDERED.
               New York, New York

                                                     Gotlib Law, PLLC
                                    225 Broadway | Suite 2815 | New York | NY | 10007
                                 T 917 536 8171 | F 917 970 8158 | valerie@gotliblaw.com
                                                                                   HON. KATHERINE POLK FAILLA
                                                                                   UNITED STATES DISTRICT JUDGE
